NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JONATHAN LLOYD HARTZELL,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3686
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; Donald H. Mason,
Judge.



PER CURIAM.

              Affirmed. See State v. Richardson, 915 So. 2d 86 (Fla. 2005); Teal v.

State, 862 So. 2d 871 (Fla. 2d DCA 2003); Greenlee v. State, 591 So. 2d 310 (Fla. 2d

DCA 1991); Middleton v. State, 721 So. 2d 792 (Fla. 3d DCA 1998).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.